12 N.Y.3d 731 (2009)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
TYRONE MAYE, Appellant.
Court of Appeals of New York.
Decided February 12, 2009.
Matthew C. Hug, North Greenbush, for appellant.
Respondent precluded.
Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES concur in memorandum; Chief Judge LIPPMAN taking no part.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be modified by granting defendant's motion to suppress the cocaine recovered and remitting to County Court for further proceedings in accordance with this memorandum and, as so modified, affirmed.
Defendant seeks suppression of evidence including cocaine found in a "baggie" during a manual body cavity search performed at a police station, without a warrant. The officer who carried out the search testified that he saw the "baggie" protruding from defendant's rectum, and removed it. Since no exigent circumstances prevented the police from seeking prior *732 judicial authorization for the search, defendant's motion to suppress should be granted to the extent of suppressing the cocaine recovered (see People v Hall, 10 NY3d 303, 311 [2008]).
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order modified, etc.